Exhibit 10.10
3COM CORPORATION
FORM OF FIRST AMENDMENT TO SEVERANCE BENEFITS AGREEMENT
     This AMENDMENT is made and entered into pursuant to the SEVERANCE BENEFITS
AGREEMENT of [                    ] (the “Agreement”) by and between 3Com
Corporation (the “Company”) and [                    ] (“Executive”).
     WHEREAS, the Company desires to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, it is hereby agreed that the Agreement is amended in the
following respects, effective as of January 1, 2009, or such earlier date as
required to comply with Code Section 409A and guidance issued thereunder.
     1. The first “WHEREAS” clause is revised in its entirety to read as
follows:
“WHEREAS, the Executive is currently employed by the Company as its [     ] and
is eligible to receive severance benefits pursuant to the Company’s Section 16
Officer Severance Plan (as amended, the “Plan”); and”
     2. Section 2 is revised in its entirety to read as follows:
“2. Term of Agreement. This Agreement shall be effective as of the Effective
Date and shall terminate on the Termination Date. “Termination Date” shall mean
the Executive’s last date of employment with 3Com Corporation or, if later, the
date on which the Executive incurs a separation from service with 3Com
Corporation as defined in Treasury Regulation Section 1.409A-1(h).”
     3. A new sentence is added to the end of Section 3 of the Agreement to read
as follows:
“If the Release Agreement has not been executed and/or the revocation period
stated in the Release Agreement has not expired by the sixtieth (60th) day
following the Termination Date, severance benefits shall be forfeited. The
Release Agreement shall be furnished to the Executive in sufficient time to
enable the Executive to comply with the preceding sentence, taking into account
the period of time that the Executive must be given to consider the terms of the
Release Agreement under any applicable law.”
     4. The introductory sentence of Section 4 of the Agreement is revised in
its entirety to read as follows:
“Severance Benefits. Provided that the Executive has executed a valid Release
Agreement and the applicable revocation period has expired by the sixtieth
(60th) day following the Termination Date, Executive will be entitled to receive
the following:”

 



--------------------------------------------------------------------------------



 



     5. Paragraph A of Section 4 is revised in its entirety to read as follows:
“A. Severance Amounts.
     i. One (1) year of the Executive’s annualized base salary as of the
Termination Date, subject to all applicable taxes and withholdings, with payment
commencing within sixty-five (65) days after the Executive’s Termination Date in
substantially equal installments corresponding to the Company’s normal payroll
practices and continuing for a period of twelve (12) months, provided that the
Executive continues to comply with all terms and conditions of the Release
Agreement during the twelve (12) month period. Each payment shall be considered
a separate payment and not part of a series of installments for purposes of the
short-term deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)
and the exemption for involuntary terminations under separation pay plans under
Treasury Regulation Section 1.409A-1(b)(9)(iii). As a result, the following
payments are exempt from the requirements of Code Section 409A:
     (a) payments that are made by the fifteenth (15th) day of the third month
of the calendar year following the year of the Executive’s Termination Date, and
     (b) any additional payments that are made on or before the last day of the
second (2nd) calendar year following the year of the Executive’s Termination
Date and that do not exceed the lesser of two (2) times: (A) the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the Executive’s taxable year that precedes the taxable year
in which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive’s employment had not
terminated); or (B) the limit under Code Section 401(a)(17) then in effect.
     Notwithstanding the preceding provisions, to the extent that the payments
to be made during the first six (6) month period following the Executive’s
Termination Date exceed the amounts exempt from Code Section 409A under this
paragraph, such payments shall be paid in a single lump sum on the first (1st)
day following the six (6) month anniversary of the Executive’s Termination Date.
     ii. A pro-rated amount of the Executive’s earned incentive bonus for the
bonus period in which the Termination Date occurs, to be calculated by
multiplying the earned bonus amount (based on the Company’s actual attainment of
applicable performance metrics) by a fraction, the numerator of which shall be
the number of calendar days between the beginning of the applicable bonus period
to the Termination Date and the denominator of which shall be the number of
calendar days within the applicable bonus period, to be paid within sixty-five
(65) days of the Termination Date (the payment of which is intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code)
pursuant to the short-term deferral rules of Treasury
Regulation 1.409A-1(b)(4)).

2



--------------------------------------------------------------------------------



 



     6. A new sentence is added immediately following the second sentence of
Paragraph B of Section 4 of the Plan to read as follows:
“Such benefit is intended to be exempt from Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B).”
     7. Subparagraph D-i of Section 4 is revised in its entirety to read as
follows:
“i. With respect to Executive’s then outstanding, unvested equity awards, other
than performance-based awards, six (6) months accelerated vesting, with transfer
of shares, payment of cash, or removal of restrictions on shares, whichever
applicable, occurring as soon as practicable, but in no event later than the
sixtieth (60th) day following the Termination Date. Notwithstanding the
foregoing, if the Executive is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i) and as applied according to procedures
of the Company) and the award is subject to Code Section 409A, transfer of
shares shall occur on the first market day following the six (6) month
anniversary of the Executive’s termination of employment.”
     8. Section 5 is revised in its entirety to read as follows:
“(a) Payment of Severance Benefits. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A and as applied according to procedures of the Company at the time
of Executive’s termination of employment (other than due to death), then the
severance benefits payable to Executive under this Agreement, if any, and any
other severance payments or separation benefits payments that may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Executive on or within the six (6) month
period following Executive’s termination of employment will accrue during such
six (6) month period and will become payable in a lump sum payment (less
applicable withholding taxes) on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his or her termination of employment but
prior to the six (6) month anniversary of his or her date of termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum (less applicable withholding taxes) to Executive’s estate as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment of
severance benefits to Executive under this Agreement that is made by March 15 of
the calendar year following Executive’s termination of employment and is
intended to not constitute a “deferral of compensation” by virtue of the “short
term deferral” rule of Treasury Regulations Section 1.409A-1(b)(4) shall
constitute a “separate payment” for purposes of application of that rule.

3



--------------------------------------------------------------------------------



 



(b) Amendments to this Agreement with Respect to Section 409A. The severance
payments and other benefits provided under this Agreement are intended to not
constitute a “deferral of compensation” under Section 409A, to the extent
possible, or, to the extent not so possible, to comply with the requirements of
Sections 409A(a)(2), (3) and (4) of the Code so that none of the severance
payments and benefits to be provided hereunder will be subject to the income
inclusion, additional tax or interest provisions of Section 409A(a)(1), and any
ambiguities herein will be interpreted in accordance with that intent. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
interest or income recognition prior to actual payment to Executive under
Section 409A(a)(1).”
* * *
(signature page follows)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this First Amendment
to the Agreement, in the case of the Company by a duly authorized Executive’s,
as of the day and year written below.

                     
 
  COMPANY:                
 
                   
 
  3COM CORPORATION                
 
                   
By:
          Date:        
 
                   
 
                   
 
  EXECUTIVE:                
 
                   
 
          Date:        
 
                   

5